Appeal Dismissed and Memorandum Opinion filed July 28, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00323-CV

T&H INTERNATIONAL GROUP, INC., NZY FARM WORLD, INC., AND
                JIANPING NI, Appellants

                                         V.

                          EAST WEST BANK, Appellee

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-78251


                          MEMORANDUM OPINION

      This appeal is from a judgment signed March 20, 2022. The notice of appeal
was filed May 3, 2022. To date, our records show that appellants have not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code § 51.207 (appellate fees and costs). Moreover, no clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellants did not make arrangements to pay for the record.

      On May 16, 2022, appellants were instructed to pay the appellate filing fee on
or before May 26, 2022 or the appeal may be dismissed. In addition, on May 20,
2022, notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellants paid or
made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b). Appellants did not provide any response to
any of those notices.

      On June 14, 2022, appellants were ordered to pay the filing fee and
demonstrate they had made arrangements to pay for the clerk’s record on or before
June 24, 2022. In the order, the court notified appellants that failure to comply with
either of those requirements would leave the appeal subject to dismissal without
further notice for want of prosecution.

      Appellants have not paid the appellate filing fee, they have not provided this
court with proof of payment for the record, nor have they otherwise responded to the
court’s order. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).



                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                          2